DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 6/17/2021 have been entered. Applicant’s arguments and amendments have overcome the previously presented claim objections, 112(b) rejections, and prior art rejection of the Office Action of 3/23/2021. 

The examiner notes that independent claim 1 is in condition for allowance (and independent claim 14, as best understood in light of the indefinite claim language, appears to contain allowable subject matter) and that the claims which were previously withdrawn have been rejoined. The examiner notes that there are remain outstanding issues with the claims, as discussed below. And while typically, the examiner would seek to resolve these issues via an interview to discuss potential examiner’s amendments, because of the number and extent of the issues, an interview was not initiated. However, should applicant find it beneficial, the examiner invites applicant to initiate an interview in response to this Office Action to find a resolution to the outstanding issues.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 


Because, claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 12/05/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/05/2019 is withdrawn. Claims 7-8 and 18-20 were directed to non-elected species and a method of 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2, 4, 9, 11, 13, 18-19, and 22 are allowed.

Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3, 6-8, 12, 15, 17, 20, 23, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6-8, 12, 14-15, 17, 20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “the at least one surface energy sensitive material comprises a hydrophobic ceramic material comprising a lanthanide oxide”. However, claim 3 depends from claim 1, which recites that there are “at least first and second surface energy dependent flow resistors” which each have “at least one solid surface energy sensitive material”. Claim 1 also requires that the “first surface energy dependent flow resistor has a different wettability […] than the second surface energy dependent flow resistor”. Claim 3 in reciting that the surface energy sensitive material is a specific hydrophobic material renders the claim unclear as to how the recited flow resistors would have “a different wettability” as is required to comply with 112(d). 

Claim 6 recites “the first control passageway […] includes a hydrophobic support structure” and “the second control passageway […] includes a hydrophilic support 

The term "relatively high" and “relatively low” in claim 7 is a relative term which renders the claim indefinite. The terms "relatively high" and “relatively low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If applicant intends the “relativity” to be relative to the other resistance pathways, it should be more clearly recited as such. Claim 8 is rejected for depending from a rejected claim. 

The term "substantially" in claim 8 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 12 recites “the at least one control passageway” and dependents from claim 1. There is a lack of antecedent basis. Claim 1 introduces “a pair of discrete control passageways”. 



The term "relatively high" and “relatively low” in claim 20 are relative terms which renders the claim indefinite. The terms "relatively high" and “relatively low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 23 recites “the at least one surface energy sensitive material comprises a hydrophobic polymer”. However, claim 23 depends from claim 1, which recites that there are “at least first and second surface energy dependent flow resistors” which each have “at least one solid surface energy sensitive material”. However, claim 1 also requires that the “first surface energy dependent flow resistor has a different wettability […] than the second surface energy dependent flow resistor”. Claim 23 in reciting that the surface energy sensitive material is a specific hydrophobic polymer renders the claim unclear as to how the recited flow resistors would have “a different wettability” as is required to comply with 112(d). 

. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676